DETAILED ACTION
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 Aug 2022 has been entered.

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 1-2, 4-12, and 14-19 are currently pending and considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wrapping film” in Claims 1 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “while still requiring the section of the tube being laid on the ground surface to generate a residual driving force to impart movement to the inline bale wrapping apparatus” – lacks written description because the specification does not explain how the tube can generate a driving force to move the inline bale wrapping apparatus in the direction Dꞌ.
Claims 2, 4-10, 12, and 14-19 are also rejected since they are dependent on Claims 1 and 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11 the limitation, “while still requiring the section of the tube being laid on the ground surface to generate a residual driving force to impart movement to the inline bale wrapping apparatus” – this limitation is indefinite because it is unclear how the tube is able to generate a driving force to move the inline bailing wrapping apparatus.  Examiner acknowledges that a force will be generating by the tube moving in a different direction (D) the inline bale wrapping apparatus (Dꞌ), but how can the tube generate a force great enough to drive the wrapping apparatus? For examination purposes, Examiner is interpreting this limitation to mean a force is generated by the tube on the bale wrapping apparatus by the tube moving in a different direction from the inline bale wrapping apparatus.

Claims 2, 4-10, 12, and 14-19 are also rejected since they are dependent on Claims 1 and 11.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeves US. 5,596,862 (herein, Reeves).

Regarding Claim 1, Reeves discloses, An inline bale wrapping apparatus (FIG. 1, #10, Abstract) for wrapping multiple successive bales into a tube (FIG. 13, #98), the inline bale wrapping apparatus extending along a longitudinal (Abstract) axis and comprising: 
a bale loading support structure (FIG. 1, A) configured to successively receive unwrapped bales (FIG. 1, A, Col. 6, lines 48-54), the bale loading support structure including a bale pushing mechanism (FIG. 1, #53) movable along the longitudinal axis and engageable to a corresponding one of the unwrapped bales to drive the corresponding one of the unwrapped bales in a bale displacement direction (FIGS. 6-7 and 13, arrow, Col. 8, lines 14-26), towards a wrapping section (FIG. 1, B) defined downstream of the bale loading structure (Col. 6, lines 29-40); 
a bale wrapping mechanism (FIG. 1, #14) positioned in the wrapping section and dispensing wrapping film (FIG. 5, #44) around the multiple bales being successively driven through the wrapping section to form the tube (FIG. 13); 
a bale unloading support structure (FIG. 1, C) positioned downstream of the wrapping section and receiving wrapped bales forming the tube from the bale wrapping mechanism, the tube travelling onto the bale unloading support structure towards an adjacent ground surface (FIGS. 1-2 and 13 – illustrate the ground); 
a displacement assembly (FIG. 1, #s 16 and 18) including at least one set of motorized moving members (FIG. 8, #18) supporting the bale loading support structure, the bale wrapping mechanism and the bale unloading support structure on the ground surface, the displacement assembly being operative to move the inline bale wrapping apparatus in an apparatus displacement direction relative to the ground surface and opposite to the bale displacement direction (FIGS. 1, 8 and 13, Col. 8, lines 55-65) ; and 
a displacement assistance system (FIG. 1, “operating means,”) operatively connected to the displacement assembly, the displacement assistance system being activatable to assist the operation of the displacement assembly (Col. 3, lines 29-47) to reduce a driving force required to move the inline bale wrapping apparatus in the apparatus displacement direction and minimize a displacement of a section of the tube being laid on the around surface relative to the around surface (Col. 11. Lines 1-17), while still requiring the section of the tube being laid on the around surface (FIG. 13) to -3- generate a residual driving force to impart movement to the inline bale wrapping apparatus in the apparatus displacement direction (Col. 10, lines 38-44), the displacement assistance system activating a motor (FIG. 8, #72) of the at least one set of motorized moving members, when activated and operating, to assist the movement of the displacement assembly (Col. 8, lines 55-65).  

Regarding Claim 2, Reeves discloses as previously claimed.  Reeves further discloses, wherein the displacement assistance system is reactivatable (Col. 3, lines 49-60), the displacement assistance system providing no assistance to the operation of the displacement assembly when being deactivated (FIG. 10, Col. 9, lines 14-20).

Regarding Claim 4, Reeves discloses as previously claimed.  Reeves further discloses, wherein the displacement assistance system includes a fluid flow controller controlling a fluid flow (FIG. 10, Col. 7, lines 24-35) to the bale pushing mechanism (Col 8, lines 42-50) and the bale wrapping mechanism and wherein the displacement assistance system redirects a portion of the fluid flow of at least one of the bale pushing mechanism (Col. 5, lines 24-31) and the bale wrapping mechanism towards the at least one set of motorized moving members, when activated and operating (Claim 5).

Regarding Claim 5, Reeves discloses as previously claimed.  Reeves further discloses, wherein the displacement assistance system includes a fluid flow controller controlling a fluid flow to the bale pushing mechanism and the bale wrapping mechanism and wherein the fluid flow controller controls a fluid flow towards the at least one set of motorized moving members (Col. 3, lines 49-60) according to the fluid flow provided to at least one of the bale pushing mechanism and the bale wrapping mechanism, when activated and operating (Col. 5. Lines 24-31, Claim 6).

Regarding Claim 6, Reeves discloses as previously claimed.  Reeves further discloses, wherein the displacement assistance system is operatively connected to the bale pushing mechanism and the bale wrapping mechanism and is operating only during the operation of the bale pushing mechanism and the bale wrapping mechanism (FIG. 9, Col. 8, lines 65-67 and Col. 9, lines 1-13).

Regarding Claim 7, Reeves discloses as previously claimed.  Reeves further discloses, further comprising a chassis supporting the bale loading support structure, the bale wrapping mechanism and the bale unloading support structure (FIG. 1, #12 – illustrates supporting A-C), the displacement assembly being mounted to the chassis and moving the chassis with regards to the ground surface (FIG. 13, Col. 6, lines 29-39).

Regarding Claim 8, Reeves discloses as previously claimed.  Reeves further discloses, wherein the bale pushing mechanism includes a bale engaging member extending upwardly (FIG. 6, #54 ) and engageable to a rear surface of the corresponding bale of the unwrapped bales, when the corresponding bale is being driven towards the wrapping section by the action of the bale pushing mechanism (FIGS. 1-2 and 6, Col. 8, lines 14-23).

Regarding Claim 9, Reeves discloses as previously claimed.  Reeves further discloses, wherein the bale wrapping mechanism includes a frame (FIG. 1, #14) having a central bore (FIG. 2 – illustrates 14 having a bore) and at least one film-carrying apparatus (FIG. 12, #45) drivable along the frame to rotate around the successive bales moved through the central bore and dispense wrapping film around the bales to form the tube (FIG. 12 – 14 and 45).

Regarding Claim 10, Reeves discloses as previously claimed.  Reeves further discloses, wherein the bale unloading support structure includes conveying elements (FIG. 11, #95) allowing free movement of the tube of bales about the bale unloading support structure and towards the adjacent ground surface (Col. 9, lines 38-51).

Regarding Claim 11, Reeves discloses, An inline bale wrapping apparatus (FIG. 1, #10, Abstract) for wrapping multiple successive bales into a tube (FIG. 13, #98), the inline bale wrapping apparatus extending along a longitudinal (Abstract) axis and comprising: 

a chassis (FIG. 1, #12) having mounted thereon:
a bale loading support structure (FIG. 1, A) structure receiving unwrapped bales (FIG. 1, A, Col. 6, lines 48-54) ,having a bale pushing mechanism (FIG. 1, #53) movable along the longitudinal axis and successfully pushing unwrapped bales in a bale  displacement direction (FIGS. 6-7 and 13, arrow, Col. 8, lines 14-26), towards a wrapping section (FIG. 1, B) defined immediately downstream of the bale loading structure (Col. 6, lines 29-40); 
a bale wrapping mechanism (FIG. 1, #14) positioned in the wrapping section and dispensing wrapping film (FIG. 5, #44) around bales positioned in the wrapping section to form the tube (FIG. 13);  
a bale unloading support structure (FIG. 1, C) immediately downstream of the wrapping section (FIG. 1 – illustrates immediately downstream) and receiving the tube of bales from the bale wrapping mechanism, the tube of bales travelling onto the bale unloading support structure towards an adjacent ground surface and generating a tube driving force exerted in a direction opposite to the bale displacement direction(FIGS. 1-2 and 13 – illustrate the ground); 
a displacement assembly  (FIG. 1, #s 16 and 18) including at least one set of motorized moving members (FIGS. 8, #18) supporting the chassis on the ground surface and operative to move the chassis in an apparatus displacement direction relative to the ground surface and opposite to the bale displacement direction (FIGS. 1, 8 and 13, Col. 8, lines 55-65); and 
a displacement assistance system (FIG. 1, “operating means,”) operatively connected to the displacement assembly, the displacement assistance system being activatable to assist the operation of the displacement assembly (Col. 3, lines 29-47) to reduce a driving force required to move the chassis (12) in the apparatus displacement direction and minimize a displacement of a section of the tube being laid on the around surface relative to the around surface (Col. 11. Lines 1-17), while still requiring the section of the tube being laid on the around surface (FIG. 13) to  generate a residual driving force to impart movement to the inline bale wrapping apparatus in the apparatus displacement direction (Col. 10, lines 38-44), the displacement assistance system activating a motor (FIG. 8, #72) of the at least one set of motorized moving members, when activated and operating, to assist the movement of the displacement assembly (Col. 8, lines 55-65).  
Regarding Claim 12, Reeves discloses as previously claimed.  Reeves further discloses, wherein the displacement assistance system is deactivatable (Col. 9, lines 14-20), the displacement assistance system providing no assistance to the operation of the displacement assembly when being deactivated (FIG. 10, Col. 9, lines 14-20).

Regarding Claim 14, Reeves discloses as previously claimed.  Reeves further discloses, wherein the displacement assistance system includes a fluid flow controller controlling a fluid flow (FIG. 10, Col. 7, lines 24-35) to the bale pushing mechanism (Col 8, lines 42-50) and the bale wrapping mechanism and wherein the displacement assistance system redirects a portion of the fluid flow of at least one of the bale pushing mechanism (Col. 5, lines 24-31) and the bale wrapping mechanism towards the at least one set of motorized moving members, when activated and operating (Claim 5).

Regarding Claim 15, Reeves discloses as previously claimed.  Reeves further discloses, wherein the displacement assistance system includes a fluid flow controller controlling a fluid flow to the bale pushing mechanism and the bale wrapping mechanism and wherein the fluid flow controller controls a fluid flow towards the at least one set of motorized moving members (Col. 3, lines 49-60) according to the fluid flow provided to at least one of the bale pushing mechanism and the bale wrapping mechanism, when activated and operating (Col. 5. Lines 24-31, Claim 6).

Regarding Claim 16, Reeves discloses as previously claimed.  Reeves further discloses, wherein the displacement assistance system is operatively connected to the bale pushing mechanism and the bale wrapping mechanism and is operating only during the operation of the bale pushing mechanism and the bale wrapping mechanism (FIG. 9, Col. 8, lines 65-67 and Col. 9, lines 1-13).


Regarding Claim 17, Reeves discloses as previously claimed.  Reeves further discloses, wherein the bale pushing mechanism includes a bale engaging member extending upwardly (FIG. 6, #54 ) and engageable to a rear surface of each corresponding bale (FIG. 13 – illustrates each of 110) of the unwrapped bales, when the corresponding bale is being driven towards the wrapping section by the action of the bale pushing mechanism (FIGS. 1-2 and 6, Col. 8, lines 14-23).

Regarding Claim 18, Reeves discloses as previously claimed.  Reeves further discloses, wherein the bale wrapping mechanism includes a frame (FIG. 1, #14) having a central bore (FIG. 2 – illustrates 14 having a bore) and at least one film-carrying apparatus (FIG. 12, #45) drivable along the frame to rotate around the bales moved through the central bore and dispense wrapping film around the bales to form the tube (FIG. 12 – 14 and 45).

Regarding Claim 19, Reeves discloses as previously claimed.  Reeves further discloses, wherein the bale unloading support structure includes conveying elements (FIG. 11, #95) allowing free movement of the tube of bales about the bale unloading support structure and towards the adjacent ground surface (Col. 9, lines 38-51).


Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-10, 11-12, and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tardif US-5661956-A, Peeters US-6070400-A, Lavoie US-20160029563-A1, Desrochers US-20200000042-A1, and Kraus US-20180249636-A1 cited for inline bale wrapping apparatus, bales, tube, bale loading support structure, bale pushing mechanism, wrapping section, bale wrapping mechanism, bale unload support structure, displacement assembly, displacement assistance system, motor, frame, chassis, controller, conveying elements, and film carrying apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        04 Oct 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731